1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     ASHTON FORD,                                            Case No. 2:19-cv-00355-RFB-PAL
4                                              Plaintiff                      ORDER
5     v.
6     CCDC et al.,
7                                         Defendants
8
9    I.     DISCUSSION

10          Plaintiff, who is an inmate at the Clark County Detention Center (“CCDC”), has

11   submitted a civil rights complaint under 42 U.S.C. § 1983. (ECF No. 5). Plaintiff has

12   neither paid the full filing fee for this matter nor filed an application to proceed in forma

13   pauperis.

14          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an

15   application to proceed in forma pauperis and attach both an inmate account statement

16   for the past six months and a properly executed financial certificate. The Court will retain

17   Plaintiff’s civil rights complaint (ECF No. 5) but will not file it until the matter of the payment

18   of the filing fee is resolved. Plaintiff will be granted an opportunity to file an application to

19   proceed in forma pauperis, or in the alternative, pay the full filing fee for this action. If

20   Plaintiff chooses to file an application to proceed in forma pauperis he must file a fully

21   complete application to proceed in forma pauperis.

22   II.    CONCLUSION

23          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND

24   Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well

25   as the document entitled information and instructions for filing an in forma pauperis

26   application.

27          IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,

28   Plaintiff must either: (1) file a fully complete application to proceed in forma pauperis, on
1    the correct form with complete financial attachments in compliance with 28 U.S.C. §
2    1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
3    fee and the $50 administrative fee).
4           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
5    dismissal of this action may result.
6           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
7    (ECF No. 5) but will not file it at this time.
8
9           DATED THIS 10th day of April 2019.
10
11                                                UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                    -2-
28
